Citation Nr: 0809687	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  04-33 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from July 1953 to July 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

The veteran and his wife testified before the undersigned 
Veterans Law Judge at the RO in January 2008.  A transcript 
of the hearing has been associated with the record.

The issues of entitlement to service connection for bilateral 
hearing loss disability and tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

A low back disability was not manifest in service and 
arthritis of the lumbar spine was not manifest within one 
year of service; current low back disability is unrelated to 
the veteran's service.




CONCLUSION OF LAW

A low back disability was not incurred in or aggravated 
during service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the instant case, the veteran's claim was received in 
January 2003, after the enactment of the VCAA.

A letter dated in February 2003, prior to the adjudication of 
the veteran's claim, explained the evidence necessary to 
support a claim of entitlement to service connection.  He was 
asked to identify evidence of recent treatment for the 
conditions he claimed.  He was also asked to identify any 
evidence he wished assistance in obtaining.  The letter 
described the steps taken by VA to obtain evidence.  He was 
told that VA must make reasonable efforts to help him obtain 
the evidence necessary to support his claim.

An August 2003 letter listed the providers from whom records 
had been sought.  The veteran was advised that he was 
ultimately responsible to ensure that VA received the 
requested evidence.

In November 2005 the veteran was advised that he should 
submit any evidence in his possession that pertained to his 
claim.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The content 
of the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  A 
VA examination has been carried out.  The veteran and his 
wife were afforded the opportunity to testify before the 
undersigned.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

The Board additionally notes that the veteran's service 
medical records were apparently destroyed in a 1973 fire at 
the National Personnel Records Center (NPRC).   The Court has 
held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule where applicable.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
analysis below has been undertaken with this heightened duty 
in mind.  The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  In any event, the Board notes that at the January 
2008 hearing, the veteran indicated that he would attempt to 
obtain a "buddy" statement from a service colleague, and 
the record was held open for 30 days to facilitate 
procurement of such evidence.  

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Careful review of the evidence has led the Board to conclude 
that service connection is not warranted for a low back 
disability.  In this regard, the Board acknowledges that the 
veteran has testified of a fall in a cave during service.  He 
stated that he was treated by a doctor after the fall, but 
that she merely patched up some scrapes.  He indicated that 
she did not perform a spinal examination.  In fact, the 
veteran has also testified that he did not experience 
problems with his back until after service, and that the only 
incident he could link those problems to was the reported 
fall in service.  

The first evidence showing complaints referable to the 
veteran's back date to March 1991, when the veteran underwent 
laminectomy and excision of a herniated disc.  The surgical 
report indicates the veteran's history of back pain for the 
previous five years, with worsening after he underwent 
surgery for diverticular disease two years previously.  An 
additional surgery was carried out in October 1993.  
Subsequent private treatment records reflect the veteran's 
complaints of back pain.  A VA examiner diagnosed advanced 
degenerative disc disease of the lumbar spine with facet 
joint arthritis in May 2003.  However, none of the medical 
evidence links the veteran's current low back disability to 
any disease or injury in service.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  While the record 
demonstrates current diagnoses relating to the veteran's low 
back, it does not contain competent evidence which relates 
this claimed disability to any injury or disease in service.  
The Board has considered the veteran's argument that the 
claimed disability is related to a reported fall in service.  
However, he is not, as a layperson, qualified to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In summary, the evidence clearly points to a remote, post-
service onset of this claimed disability.  There is a 
remarkable lack of credible evidence of pathology or 
treatment in proximity to service or within many years of 
separation.  The Board finds the negative and silent record 
to be far more probative than the veteran's remote, 
unsupported assertions.  Rather, the competent evidence 
clearly establishes that the post service diagnoses relating 
to the veteran's low back are not related to service.  The 
Board has considered the record and the testimony.  However, 
the most probative evidence consists of treatment records 
reflecting a 5 year history prior to 1991 rather than and in-
service history.  The veteran's statements were advanced at 
that time for treatment purposes and are considered a more 
accurate representation of when the disability started.  
Absent reliable evidence relating this disability to service, 
the claim of entitlement to service connection must be 
denied.

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.


REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the veteran's claims of entitlement to service 
connection for bilateral hearing loss disability and 
tinnitus.

The veteran has submitted a March 2003 letter from a family 
practitioner, B.L.C., M.D., J.D.  Dr. C. indicates that he 
reviewed the veteran's audiogram and concluded that the 
veteran's hearing loss is more likely than not related to 
acoustic trauma in service.  He explained that although the 
audiogram could be interpreted to show typical presbycusis, 
it also demonstrated a general loss of hearing not typical of 
presbycusis.  Dr. C. did not address the fact that the 
veteran did not complain of hearing difficulty until many 
years following service.

The record also contains the report of a VA examination dated 
in May 2003.  The audiologist clearly stated that the claims 
folder was not available for review.  As such, the examiner 
could not address the opinion by Dr. C., or the private 
audiogram.  He provided a diagnosis of moderate to severe 
bilateral sensorineural loss of sensitivity binaurally, with 
speech discrimination within normal limits.  He concluded 
that the nature of the veteran's hearing loss was most likely 
consistent with presbycusis, and was not related to noise 
exposure.

Upon review of the evidence pertaining to these claimed 
disabilities, the Board has concluded that the evidence is in 
conflict and that an additional examination which includes a 
review of the entire record is necessary prior to further 
appellate review.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a VA examination 
to determine the etiology of his 
bilateral hearing loss and tinnitus.  
Upon examination and review of the entire 
claims folder, the examiner should 
provide a diagnosis regarding the 
veteran's hearing loss and indicate 
whether he suffers from tinnitus.  

With respect to the veteran's bilateral 
hearing loss disability, the examiner 
should provide an opinion regarding 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) such disability is related to 
any disease or injury in service.

If tinnitus is present, the examiner 
should provide an opinion regarding 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) such disability is related to 
any disease or injury in service.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


